Citation Nr: 0830533	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  99-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as due to undiagnosed illness.

2.  Entitlement to service connection for a lumbar spine 
disability, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to September 1991, including in Southwest Asia.  
He also had more than 4 months of prior active service 
(apparently active duty for training in the National Guard).  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 Nashville RO rating 
decision that in pertinent part denied service connection for 
"joint problems".  The case is now under the jurisdiction 
of the Winston-Salem RO.  In March 2000, a hearing was held 
before a hearing officer at the RO.  In August 2003, a Travel 
Board hearing was held before the undersigned.  Transcripts 
of these hearing are associated with the claims file.  In 
June 2003, June 2004, March 2006, and February 2008, the case 
was before the Board, at which times it was remanded, first 
to arrange for the Travel Board hearing, then for evidentiary 
development.  In the February 2008 decision and remand, the 
Board denied the veteran's appeal seeking service connection 
for joint problems other than of the cervical and lumbar 
spine, and remanded for further development the matters of 
service connection for disabilities manifested by cervical 
and lumbar spine pain.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  A neck injury in service was acute and resolved without 
residual pathology; a chronic cervical or lumbar spine 
disability was not manifested in service; cervical or lumbar 
arthritis was not manifested to a compensable degree in the 
first postservice year; the veteran's current cervical and 
lumbar spine complaints and symptoms have been attributed to 
known clinical diagnoses, i.e., arthritis/spondylosis which 
were first shown after a postservice injury; and a 
preponderance of the evidence is against a finding that any 
current cervical or lumbar spine disability is related to the 
veteran's service, or any event therein.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability, 
including as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

2.  Service connection for a disability manifested by lumbar 
spine pain including as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim (to 
include the rating assigned and the effective date of award).  

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  April 2001, July 2004, June 2005, May 
2006, August 2006, and March 2008 correspondence from the RO 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was provided notice 
regarding disability ratings and effective dates of awards.  
A September 1999 statement of the case (SOC) and July 2000, 
May 2002, November 2002, September 2005, August 2007, and 
April 2008 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of these claims.  The veteran has 
received all critical notice, and has had ample opportunity 
to respond after notice was given.  The claim was thereafter 
readjudicated.  See April 2008 SSOC.  He is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier, nor is it so alleged.

The veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all pertinent/identified 
records that could be obtained; and all evidence 
constructively of record.  The veteran was afforded VA 
examinations.  VA's duty to assist is met.  

II. Factual Background 

The veteran's STRs are silent for any lumbar complaints, 
findings, or diagnosis.  A January 7, 1991 STR notes that the 
veteran was seen for complaints of mild neck and upper left 
arm pain he noted at PT that morning.  History elicited from 
him included that two days prior he was involved in a motor 
vehicle accident (MVA) (car turned over 2-3 times; he was 
wearing a seat belt); he did not see a doctor at the time.  
Examination revealed full painless range of cervical spine 
motion.  The assessment was muscle strain left arm; there was 
no diagnosis as to the neck.  He was given Motrin for pain, 
and was returned to full duty.  There was no further follow-
up for neck complaints (the veteran was seen on January 10, 
1991 for left upper arm complaints, for which he was given 
pain medication and placed on 3 days limited duty).  The 
record shows that on January 14, 2001 the veteran deployed to 
Southwest Asia.  On August 1991 examination for return from 
Desert Storm no complaints, findings, or diagnosis pertaining 
to the neck or lumbar spine were noted.  

A March 1992 private treatment record notes that the veteran 
continued to have right lumbar paraspinal and right trapezius 
pain.  

A November 1992 Reserve record (shown in part in later 
received submissions on the reverse of the March private 
provider's record) notes that the veteran had neck and upper 
complaints following a postservice MVA in January 1992.  The 
physician noted that X-rays revealed mild cervical 
spondylosis (residuals of whiplash injury) and mild diffuse 
DJD of the thoracic spine, particularly at the lower end.  
The veteran reported that he had been referred to a 
chiropractor, with some improvement.  The physician opined 
that the disabilities should not preclude the veteran from 
completing civilian or Reserve duties.  

On January 1994 VA general medical examination the veteran 
did not mention any neck or back problems.

On April 1994 Persian Gulf examination, there was notation of 
neck complaints; an examination of the neck was silent for 
abnormality.  

An August 1997 VA record notes that physical examination 
revealed no neck or back abnormalities.  

On September 1997 VA examination, the veteran's neck was 
normal except for mild pain with neck flexion.  

On August 1998 VA examination, the veteran complained of low 
back pain.  X-rays and examination of the low back were 
normal.  

A November 2002 VA record notes the veteran's complaints of 
low back pain.  In September 2005, he complained of pain and 
weakness in his low back.  An October 2005 record notes that 
the veteran had low back problems for years.  X-rays of the 
lumbar spine revealed mild degenerative disease.  

An October 2005 VA record notes that the veteran had neck 
problems for years.  X-rays of the cervical spine revealed 
extensive degenerative disc disease.  In December 2005, the 
veteran complained of neck and back pain; the assessment was 
moderate cervical spondylosis and back pain.  

A January 2006 MRI of the cervical spine revealed spondylosis 
with resulting spinal stenosis.  A March 2006 assessment was 
osteoarthritis.  

On September 2006 VA examination, the veteran reported that 
he was told he had rheumatoid arthritis.  He complained of 
multiple joint pains including his neck.  The physician 
concluded that the veteran had arthropathies of the neck and 
low back since 1990.

On March 2008 VA examination it was noted that the veteran's 
claims file was reviewed, and that X-rays had revealed 
degenerative disc disease and spondylosis of the lumbar and 
cervical spine.  The examiner noted that the review of the 
records found no evidence that the veteran's lumbar condition 
was related to service, and opined that it was not at least 
as likely as not that the veteran's lumbar disorder was due 
to his "service-connected" activities.  Regarding the 
cervical spine, the examiner noted that the veteran only had 
mild neck pain following the January 1991 accident in service 
and that he was deployed [i.e., to Southwest Asia] on the 
14th of January without any evidence that he had any 
significant neck problems.  Based on the examination and the 
lack of any other supporting evidence, the examiner opined 
that it was not as likely as not that the veteran's current 
cervical spine disorder was related to his service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested in the first 
year following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi-symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Cervical Spine

The veteran's complaints of cervical pain have been linked to 
known clinical diagnoses (degenerative disc disease and 
spondylosis).  Consequently, they fall outside the purview of 
the "undiagnosed illness" presumptive provisions, and 
38 U.S.C.A. § 1117 does not apply.

A chronic neck/cervical spine disability was not manifested 
in service.  Although complaints of mild neck pain were noted 
in service 2 days after the veteran's January 1991 MVA, it 
was noted that he had not required immediate medical 
attention at the time of the accident, and that examination 
when he was seen (2 days later) found no abnormality.  There 
was no diagnosis of a neck disability; he returned to full 
duty.  When he was seen approximately 4 days after the MVA no 
cervical complaints were noted; and none were reported at any 
time afterward during the veteran's active duty.  Hence, the 
record reflects that the neck injury in service was acute, 
and resolved without residual pathology.  Consequently, 
service connection for the veteran's cervical spine 
disability on the basis that it became manifest in service 
and persisted is not warranted.  Notably, the veteran was 
involved in another MVA several months after his separation 
from service in which he sustained a neck injury which was 
more severe, involving persistent complaints.  He had 
residual neck pain seven weeks after the accident and 
required chiropractic treatment.  

While November 1992 X-rays revealed arthritis (spondylosis), 
such was not shown in the veteran's first postservice year.  
Consequently, service connection for cervical arthritis on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted. 

There is no competent (medical) evidence of a nexus between 
the veteran's current neck disability and his service/the 
acute neck complaint noted therein.  The only medical opinion 
that directly addresses the etiology of the veteran's current 
neck disability is against his claim.  The VA examiner in 
March 2008 found no basis for linking the veteran's current 
neck disability to the injury in service.  Notably, this 
opinion is consistent with the evidence of record which shows 
a more likely postservice causative factor for the 
disability, namely the January 1992 MVA.  Significantly, 
there is no medical opinion to the contrary.  The veteran's 
own belief that his neck disorder is related to service is 
not competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against this claim; hence, it must be denied.

Lumbar Spine

The veteran's complaints of lumbar pain and weakness have 
been linked to known clinical diagnoses (degenerative disc 
disease and spondylosis).  Consequently, his lumbar spine 
disability is not an "undiagnosed illness" and the 
presumptive provisions of 38 U.S.C.A. § 1117 do not apply.  

As lumbar spine abnormalities or complaints were not noted in 
service, service connection for a lumbar spine disability on 
the basis that such disability became manifest in service and 
persisted is not warranted.  While private treatment records 
dated approximately six months after the veteran's discharge 
from active duty note that he had continuing lumbar pain, 
this was after an intercurrent (postservice) MVA.  There is 
no competent evidence of lumbar spine arthritis in the first 
postservice year; consequently, service connection for such 
disability on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

There is no competent (medical) evidence of a nexus between 
the veteran's current lumbar spine disability and his 
service.  The only medical opinion that directly addresses 
the matter of a nexus between the veteran's lumbar spine 
disability and his service is against his claim.  The March 
2008 VA examiner noted that there was no reference to a 
lumbar problem in the veteran's STRs, and no basis in the 
evidence for relating his lumbar spine disability to service.  
There is no medical opinion to the contrary.  

The veteran's own belief that his low back disorder is 
related to service is not competent evidence.  See Espiritu, 
supra.  

In the absence of any competent evidence of a nexus between 
the veteran's current back disability and his service, the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.




ORDER

Service connection for a cervical spine disability, including 
as due to undiagnosed illness, is denied.

Service connection for a lumbar spine disability, including 
as due to undiagnosed illness, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


